                                          Case 5:17-cv-07305-EJD Document 129 Filed 09/30/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     RAJA KANNAN,                                        Case No.17-cv-07305-EJD (VKD)
                                                        Plaintiff,
                                   9
                                                                                             ORDER RE APPLE’S STATUS
                                                 v.                                          REPORT RE THIRD-PARTY
                                  10
                                                                                             SUBPOENAS
                                  11     APPLE INC.,
                                                                                             Re: Dkt. No. 126
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On September 25, 2019, the Court ordered defendant Apple Inc. to contact each of the

                                  14   medical providers on whom it served a subpoena and inquire whether the provider can re-produce

                                  15   the records to include only the information specifically called for in the subpoena, and if so, how

                                  16   long the provider requires to re-produce that material. Dkt. No. 120 at 4. The Court further

                                  17   ordered Apple to file a status report by September 27, 2019 regarding the results of its inquiries.

                                  18   Id. In its September 27, 2019 status report, Apple advises that it has contacted all third-party

                                  19   subpoena recipients, that it continues to follow up with them, and that it may seek an order

                                  20   compelling production should its efforts fail. Dkt. No. 126. With respect to certain subpoenas,

                                  21   Apple proposes that First Legal (the subpoena service used to process the subpoenas) be permitted

                                  22   to make redactions to documents it has already received from some of the medical providers so

                                  23   that the production is limited to just the information sought in the subpoenas. Id. at 3, 4. Plaintiff

                                  24   Raja Kannan filed a response to Apple’s status report objecting to Apple’s proposal and seeking

                                  25   an opportunity to serve written objections to Apple’s third-party subpoenas. Dkt. No. 127.

                                  26          Having considered the parties’ submissions, the Court orders as follows: Apple shall serve

                                  27   on Mr. Kannan copies of any subpoenas it re-served on the third parties after the September 24,

                                  28   2019 hearing on this issue. The Court assumes that the subpoenas that Apple re-served are
                                          Case 5:17-cv-07305-EJD Document 129 Filed 09/30/19 Page 2 of 2




                                   1   identical to those previously served on the third parties, and if that is the case, Mr. Kannan has

                                   2   already had an opportunity to object to those subpoenas and advised the Court that he did object.

                                   3   Dkt. No. 108 at ECF p.38. The Court has already heard the parties’ dispute regarding production

                                   4   by the third parties of documents responsive to the subpoenas. It is not clear from Mr. Kannan’s

                                   5   response to the status report why further opportunity to object is warranted here. Moreover, the

                                   6   Court notes that it has already determined that Apple may discover from the subpoenaed third

                                   7   parties the following information:

                                   8          1. The dates of all medical appointments and visits for Mr. Kannan’s son from January 1,

                                   9              2013 through April 30, 2017;

                                  10          2. The persons in attendance at all medical appointments and visits for Mr. Kannan’s son

                                  11              from January 1, 2013 through April 30, 2017; and

                                  12          3. Records reflecting Mr. Kannan and his family’s move to India.
Northern District of California
 United States District Court




                                  13   Dkt. No. 128 at 114:22–116:17.

                                  14          The parties shall submit a further joint status report by October 7, 2019 concerning efforts

                                  15   to obtain responsive documents from the third parties.

                                  16          IT IS SO ORDERED.

                                  17   Dated: September 30, 2019

                                  18
                                  19
                                                                                                     VIRGINIA K. DEMARCHI
                                  20                                                                 United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
